Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D.KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                             :-clf5720
                                           Marclf572015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-13-00618-CV
         Trial Court Case Number:     D-l-GN-07-004382

Style:    Vista Medical Center Hospital and Vista Hospital of Dallas, LLP
          v. Texas Department of Insurance, Division of Workers' Compensation; and Texas
           Mutual Insurance Company


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

       Plaintiffs exhibit 1 (CD, administrative record) and Court's exhibit 1 (list of cases set for
hearing 5/30/13).




                                                     Very truly yours.




                                                     Jeffrey D. Kyle, Clerk

                                                       Filed In The District Court
                                                        of Travis County, Texas
                                                              MAR 12 2015
                                                                                       •**H/
                                                      At
                                                                                  M.
                                                      Velva L. Price, District Clerk